Taet, C. J.
I concur in paragraphs one, three, five and six of the syllabus and in the judgment of reversal; and I agree with the statement of lien priorities at the end of the majority opinion, except to the extent that it purports to determine that a part of the $8,000 vendee’s equitable lien has priority over the legal claims of mechanics’ lienors, where there is no finding or evidence that such lienors had any notice of the vendee’s equitable lien.
*223As stated in the brief filed in behalf of the Lantzes, who claim the $8,000 vendee’s lien:
“Since this property has been sold and the proceeds are sufficient to pay the Lantzes’ liens and the mechanics’ liens, it is somewhat academic to argue priority between the vendee’s lien and the mechanic liens.”
Probably for this reason, the only appealing mechanics’ lien claimant ignored the existence of any controversy between the mechanics’ lienors (whose claims were allowed for approximately $7,000) and the owner of the $8,000 vendee’s lien.
Both the Lantzes and the mechanics’ lien holders concede in their brief that the proceeds of the foreclosure sale were $22,500 an amount more than sufficient to satisfy the established claims of all mechanics’ lienors and the vendee’s lien. Thus, it is not necessary for this court to determine whether any of the ven-dee’s equitable lien has priority over the legal claims of mechanics’ lienors who are not shown to have had any notice of that equitable lien. In my opinion, the questions involved in such a determination are sufficiently doubtful so as to require us to refrain from apparently deciding them now when the questions have not been presented to us for decision. Hence, I find it unnecessary to consider the correctness of the law as stated in paragraph two of the syllabus.
Also, because of the pronouncements in paragraphs five and six of the syllabus, it seems to me that the question dealt with in paragraph four of the syllabus is not presented to us for decision, and I express no opinion as to the correctness of the law as stated in that paragraph.
SchNeideb, J., concurs in the foregoing concurring opinion.